Title: To James Madison from William E. Hũlings, 20 January 1803
From: Hũlings, William E.
To: Madison, James


Sir
New Orleans 20th Jany. 1803
Your letter of the 29th. November 1802, together with a letter for his Excelly the Goverr., and one for the Intendt. were handed to me about 9 OClock last Eveng. by an Express from Goverr. Claiborne, and were duly deliverd by me. The inclosures for the Spanish Minister are answers to the subject, having been prepared to go by a Capt Danavre, who brot. the Originals from Philada. and who arrived here about the 13th Inst. As usual in this Govt. where the people have nothing to do with Governmental affairs; secresy was observed on the arrival of the dispatchez; however it leaked out that such had arrived, their contents were guessed at, and the accounts ran as various as the imaginations of those that framed them; Yet the general impression was, that the Minister near the U. S. disapproved the Intendt’s measures, and recommended the removal of the prohibition to deposit. The Gazettes have truly stated that the Goverr. was opposed to the act of the Intendt.
About the 21st. Octr. last I waited on the Govr. and had a conversation with him on the subject of the deposit; he Assured me that he had Opposed the Intendt. as far as he possibly coud without taking the responsability on himself. That the Intendt. had done it on his own Authority and responsability, as he knew of no orders from his C. Majesty for that purpose: all of which was confirmed to me by the Secrey. of Governt. the same day. Notwithstandg the Govr. gave the matter up, and the Intendt.’s decree was, and continues to be strictly executed to the extreme prejudice of the Citizens of the United States, who are denied the rights of hospitality in distress, as exemplified in the Case of Col. John Ellis, and Majr. Wm. Gordon Forman, communicated to you in my letter of 25 Novr. Ulto. The Intendt is very reserved even to his chief Officers, and choosing to consider me only as a private Stranger, avoids giving (as it appears to me) an Opportunity to say anything about the business in question. Nor have I been able to learn from any of the heads of the Departmts. (with all of whom, I am well acquainted) anything that shou’d have come from the Intendt. relative to the authority on which he acted. The said Offic[e]rs are generally of Opinion that no orders have been recd. by the Intendt.
If I might venture to offer an Opinion on a subject so well understood by you, I woud suggest that if the Intendt. open the port of deposit at the recommendation of the Minister; it will only Operate as an Opiate; palliating instead of eradicating the Evil: A repetition of the injury dependg. on the Caprice of an Intendt., and the acquiescence, or non resistance of a Goverr.—perhaps the present Circumstances Offer the most favorable Opportunity to obtain a right in perpetuity to deposit in the town of New Orleans, (Much the most desirable place, on Account of the many conveniences readily to be had) or if that is not Obtainable, to have an elegible, and permanent Establishment elsewhere, on the Banks of the Missisy. Also to have their Consul, or agent Acknowledged, and furnished with the Royal Exequatur; a circumstance indispensably necessary, if the American trade, or the deposit exist here. Neither of these concessions wou’d benefit the American Governt. so much as the possession of the east Coast of the Missisy. from the present American limit’s to the Sea. This establishmt. wou’d enable it to defend it’s rights from the wanton encroachmts. of foreign Officers, secure the peaceable navigation of the River, and serve as a strong frontier Post to the rich, and growing Western States. The quantity of sugar that might be produced with an improved culture of Extensive tracts of land, that now lay waste, is no inconsiderable weight in the scale of interest, and independence in foreign Countries.
I can learn nothing certain respecting the comg. of the French, nor do I discover any preparation for the delivery of the Country; nor do I suppose there will be any Other than what is ordained in the royal order that I did myself the pleasure to transmit to you in a letter of the 15th. Decr. last; the Copy of which I obtained privately by a friend. I need not pray you to use it as such.
The navigation of the River Mobile up to the American Forts, and from Mobile, to New Orleans by way of the Lakes, and the Bayou (Creek) St. John; is an object of much growg. importance to the U. S. Indeed is positively necessary to the welfare of the American Settlements on that fine river. I am Sir, Most respectfully Your very humble Servt. &c &c
Wm. E Hũlings
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). Marked “(triplicate) Duplicate per Brig Mariner ⅌ N York.” Docketed by Wagner.



   
   One of the enclosures was probably a 15 Jan. 1803 letter from Morales to Yrujo, in which the intendant stated that he had revoked the right of deposit on his own responsibility despite Salcedo’s opposition and that he had done so “to strike at the root of the infinite irregularities and abuses, which were the result of the right of deposit.” Morales sent a copy of Yrujo’s 26 Nov. 1802 letter and his reply to treasury minister Soler (Gayarré, History of Louisiana, 3:576–77; León Tello, Documentos relativos a la independencia de Norteamérica, 1:698). Hũlings apparently also enclosed a letter from Salcedo to Yrujo.



   
   Morales had in fact received a “very secret” 14 July 1802 dispatch from Soler containing a royal order to suspend the right of deposit and to take all responsibility for the act upon himself. On 21 Oct. 1802 Morales had sent Soler a “very secret” dispatch reporting that he had complied with the order. To prevent his staff from learning and leaking any information he drafted an open letter of the same date which he sent to Soler as cover for the above report (Whitaker, Mississippi Question, pp. 191, 309 nn. 4 and 8; León Tello, Documentos relativos a la independencia de Norteamérica, 1:696–97).


